Opinion issued October 3, 2014




                                      In The

                              Court of Appeals
                                     For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00812-CV
                           ———————————
                    IN RE RANKIN ROAD, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION*

     On October 2, 2014, relator, Rankin Road, Inc., filed a petition for a writ of

mandamus. We deny relator’s petition for writ of mandamus. All outstanding

motions are dismissed as moot.



*
     The underlying case is Rankin Road, Inc. v. Underwriters at Lloyds of London,
     Gulf Coast Claims Service, Pat Donovan, and John Andres, in the 80th District
     Court of Harris County, Cause No. 2010-25885.
                                         1
                                PER CURIAM

Panel consists of Justices Higley, Brown, and Huddle.




                                        2